Exhibit 10.1

 

OPTIMER PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED SEVERANCE BENEFIT PLAN

 

Section 1.              INTRODUCTION.

 

The Optimer Pharmaceuticals, Inc. Amended and Restated Severance Benefit Plan
(the “Plan”) was established effective May 5, 2010 (the “Effective Date”) and
amends and restates in its entirety the Optimer Pharmaceuticals, Inc. Severance
Benefit Plan established effective October 2, 2008 (the “Prior Plan”).  The
purpose of the Plan is to provide for the payment of severance benefits to
certain eligible employees of Optimer Pharmaceuticals, Inc. (the “Company”)
whose employment with the Company is terminated in a covered termination and who
meet the eligibility criteria set forth in Section 2(a) below.  This document
constitutes the written instrument under which the Plan is maintained and
supersedes any prior plan or practice of the Company or any written agreement
between the Company and any employee that provides for payments or benefits in
the event of termination of employment or a change in control of the Company,
including but not limited to the Prior Plan, except to the extent such written
agreement expressly contemplates that such persons are eligible to receive
benefits additional to or in lieu of those provided under the Plan.  This Plan
document also is the Summary Plan Description for the Plan.

 

Section 2.              ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the requirements set forth in this
Section, the Company will grant severance benefits under the Plan to Eligible
Employees.

 

(1)           Definition of “Eligible Employee.”  For purposes of this Plan, an
Eligible Employee is a full-time or a part-time regular hire employee of the
Company who is notified by the Company in writing that he or she is eligible for
participation in the Plan and (i) whose employment is terminated in a Covered
Termination (as defined further in Section 2(c) below) provided that the
employee has been continuously employed by the Company for at least one hundred
eighty (180) days; or (ii) who is selected by the Plan Administrator in its sole
discretion to receive the benefits set forth herein.  The determination of
whether an employee is an Eligible Employee shall be made by the Company, in its
sole discretion, and such determination shall be binding and conclusive on all
persons.  For purposes of this Plan, part-time employees are those regular hire
employees who are regularly scheduled to work more than twenty (20) hours per
week but less than a full-time work schedule.  Regular hire employees working
twenty (20) hours per week or less and temporary employees are not eligible for
severance benefits under the Plan.

 

(2)           In order to be eligible to receive any benefits under the Plan, an
Eligible Employee who is terminated in a Covered Termination must remain on the
job until his or her date of termination as scheduled by the Company, which may
not exceed thirty (30) days from the date of any notification of termination.

 

1

--------------------------------------------------------------------------------


 

(3)           In order to be eligible to receive any benefits under the Plan, an
Eligible Employee also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, and such release must become effective in accordance with its
terms.  The Company, in its discretion, may modify the form of the required
release to comply with applicable law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

 

(b)           Exceptions to Benefit Entitlement.  An employee, including an
employee who otherwise is an Eligible Employee, will not receive benefits under
the Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:

 

(1)           The employee has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date, in which case such employee’s severance
benefit, if any, shall be governed by the terms of such individually negotiated
employment contract or agreement and shall be governed by this Plan only to the
extent that the reduction pursuant to Section 3(c) below does not entirely
eliminate benefits under this Plan.

 

(2)           The employee voluntarily terminates employment with the Company
for any reason not constituting a Constructive Termination.  Voluntary
terminations include, but are not limited to, resignation, retirement or failure
to return from a leave of absence on the scheduled date.

 

(3)           The employee is offered an identical or substantially equivalent
or comparable position with the Company or an affiliate of the Company.  For
purposes of the foregoing, a “substantially equivalent or comparable position”
is one that offers the employee substantially the same level of responsibility
and compensation and does not require a relocation of the employee’s place of
employment by more than thirty (30) miles from its previous location.

 

(4)           The employee is offered immediate reemployment by a successor to
the Company or an affiliate of the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of
substantially all of the assets of a division or business unit of the Company. 
For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or an affiliate of the
Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that the employee does not incur a lapse in pay as
a result of the change in ownership of the Company or the sale of its assets.

 

(5)           The employee is rehired by the Company or an affiliate of the
Company prior to the date benefits under the Plan are scheduled to commence.

 

2

--------------------------------------------------------------------------------


 

(6)           The employee does not confirm in writing that he or she is and
shall remain subject to the Company’s Proprietary Information and Inventions
Agreement, including the failure to sign a termination statement under such
Agreement.

 

(7)           Following notification of involuntary termination by the Company,
the employee does not satisfactorily perform his or her assigned job duties
until the date set by the Company for the termination of employment.

 

(8)           The employee terminates employment due to the employee’s death or
Disability.

 

(c)           Definitions:  For purposes of this Plan, the following terms shall
have the meanings set forth below:

 

(1)           “Base Salary” means the Eligible Employee’s base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Eligible Employee’s
termination date.  For any Eligible Employees that are regular part-time
employees, “Base Salary” shall mean the pro-rata equivalent of the Eligible
Employee’s base pay which reflects the part-time status of the Eligible
Employee.

 

(2)           “Cause” for termination of employment means a termination
resulting from the occurrence of any of the following events that has a material
negative impact on the business or reputation of the Company:

 

(i)            the employee’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company;

 

(ii)           the employee’s intentional, material violation of any contract or
agreement between the employee and the Company or of any statutory duty owed to
the Company;

 

(iii)         the employee’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets;

 

(iv)          an employee’s intentional refusal or intentional failure to act in
accordance with any lawful and proper direction or order of his or her
superiors;

 

(v)           an employee’s habitual neglect of the duties of employment;

 

(vi)          an employee’s indictment, charge, or conviction of a felony or any
crime involving moral turpitude, or participation in any act of theft or
dishonesty; or

 

(vii)        the employee’s gross misconduct.

 

3

--------------------------------------------------------------------------------


 

(3)           “Change of Control” means any of the following events:

 

(i)            a sale, lease or disposition of all or substantially all of the
assets of the Company; or;

 

(ii)           a merger or consolidation (in a single transaction or a series of
related transactions) of the Company with or into any other corporation or
corporations or other entity, or any other corporate reorganization, where the
stockholders of the Corporation immediately prior to such event do not retain
more than fifty percent (50%) of the voting power of and interest in the
successor entity (excluding any transactions if the primary purpose of the
transaction is to obtain financing from new or existing investors).

 

The Board shall have the right to determine whether a Change of Control has
occurred in accordance with the foregoing definition, and its determination
shall be final, binding and conclusive on all persons.

 

(4)           “Constructive Termination” means the occurrence of one or more of
the following events, provided that the Eligible Employee has first provided
written notice to the Company within 90 days of the first such occurrence of
such condition specifying the event(s) constituting Constructive Termination and
specifying that the Eligible Employee intends to terminate employment not
earlier than 30 days after providing such notice, and the Company (or surviving
corporation) has not cured such event(s) within 30 days (or such longer period
as may be specified by the Eligible Employee in such notice) after such written
notice is received by the Company (the “Cure Period”), and the Eligible Employee
resigns within 30 days following the end of the Cure Period:

 

(i)            a material diminution in the Eligible Employee’s authority,
duties or responsibilities; or

 

(ii)           the relocation by the Company of the principle place for the
rendering of the Eligible Employee’s services hereunder to a location that
requires a one-way increase in the Eligible Employee’s driving distance of more
than 45 miles; or

 

(iii)         a material reduction by the Company of annual base compensation,
which reduction is not applicable to all of the Company’s senior executive
employees.

 

However, none of the foregoing will constitute a Constructive Termination to the
extent mutually agreed upon in advance of the occurrence thereof by the Eligible
Employee.

 

(5)           “Covered Termination” means (i) an involuntary termination of an
employee’s employment by the Company other than for Cause or (ii) a Constructive
Termination by an Eligible Employee who is the CEO or a Company Officer.  A
Covered Termination does not include a termination of employment resulting from
such Eligible Employee’s resignation for any reason not constituting a
Constructive Termination, or due to the Eligible Employee’s death or Disability.

 

4

--------------------------------------------------------------------------------


 

(6)           “Disability” means the employee is prevented from performing his
duties hereunder by reason of any physical or mental incapacity that results in
the employee’s satisfaction of all requirements necessary to receive benefits
under the Company’s long-term disability plan due to a total disability.  If the
Company has no long-term disability plan in place, “Disability” shall mean a
physical or mental disability or infirmity of the employee, as determined by a
physician of recognized standing selected by the Company, that prevents (or, in
the opinion of such physician, is reasonably expected to prevent) the normal
performance of his duties as an employee of the Company for any continuous
period of 180 days, or for 180 days during any one 12-month period.

 

(7)           “Equity Award” means any stock option, restricted stock,
restricted stock unit, or other equity award to acquire shares of the Company’s
stock.  Notwithstanding the foregoing, for all purposes of the Plan “Equity
Award” does not include any equity award issued under or held in any plan that
is intended to be qualified under Section 401(a) of the Internal Revenue Code.

 

(8)           “Non-Performance Vesting Equity Award” means at any given time an
Equity Award that is not a Performance Vesting Equity Award.

 

(9)           “Performance Vesting Equity Award” means at any given time an
Equity Award listed on Appendix C hereto (as may be amended from time to time by
the Company) for which the vesting commencement is subject to the attainment of
performance goals that have not been attained at such time so that the vesting
commencement date for such Equity Award has not yet occurred.

 

(10)         “Year of Service” means each complete year of employment in which
an Eligible Employee has been employed by the Company.  For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
case of a leap year) that, for the first year of employment, commences on the
Eligible Employee’s date of hire and that, for any subsequent year, commences on
an anniversary of that hire date.  A Year of Service shall include any leave of
absence period that was approved by the Company.

 

Section 3.              AMOUNT OF BENEFIT.

 

(a)           Severance Benefits.  Subject to the exceptions set forth in
Section 2(b), Severance benefits under the Plan, if any, shall be provided to
Eligible Employees described in Section 2(a) as follows:

 

(i)            Eligible Employees that have less than one Year of Service at the
time of the Covered Termination shall receive the severance benefits described
on Appendix A attached hereto.

 

(ii)           Eligible Employees that have one or more Years of Service at the
time of the Covered Termination shall receive the severance benefits described
on Appendix B attached hereto.

 

5

--------------------------------------------------------------------------------


 

(iii)         Severance benefits shall be provided to an Eligible Employee
either under Appendix A or Appendix B, as applicable, but not both.

 

(b)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those benefits set
forth in Section 3(a) to Eligible Employees and the provision of any such
benefits to an Eligible Employee shall in no way obligate the Company to provide
such benefits to any other Eligible Employee or to any other employee, even if
similarly situated.

 

(c)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce an Eligible Employee’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company or an affiliate
of the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law, (ii) a
written employment or severance agreement with the Company, or (iii) any Company
policy or practice providing for the Eligible Employee to remain on the payroll
for a limited period of time after being given notice of the termination of the
Eligible Employee’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan; provided, however, that notwithstanding the
foregoing and any other provision in the Plan to the contrary, such reductions
shall in no event reduce the cash severance benefits provided under this Plan to
less than two (2) weeks of Base Salary.  The Company’s decision to apply such
reductions to the severance benefits of one Eligible Employee and the amount of
such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated.  In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.

 

(d)           Non-Duplication of Benefits.  No Eligible Employee is eligible to
receive benefits under this Plan more than one time.

 

(e)           Termination of Benefits.  With respect to each Eligible Employee,
benefits under this Plan shall terminate immediately if such Eligible Employee,
at any time, violates any material proprietary information, non-disparagement,
confidentiality or non-solicitation obligation to the Company.

 

(f)            Vesting Acceleration of Equity Awards. In order to give effect to
any acceleration of vesting of Equity Awards to which an Eligible Employee may
be entitled under this Plan, notwithstanding anything to the contrary set forth
in the Eligible Employee’s Equity Award agreements or the Company’s equity plans
regarding immediate forfeiture of unvested shares upon termination or service,
following an Eligible Employee’s Covered Termination, the shares subject to any
unvested portion of such Eligible Employee’s Equity Awards shall not be
forfeited or returned to the applicable

 

6

--------------------------------------------------------------------------------


 

equity plan before any vesting acceleration of such Equity Awards provided by
this Plan is finally determined and given effect, if applicable; provided,
however, that nothing in this Section 3(f) prohibits the Company or a successor
organization (or its parent) from causing such Equity Awards to earlier
terminate pursuant to the terms of the applicable equity plan or award
agreements in connection with a Change of Control, merger, acquisition or other
similar corporate transaction where such Equity Awards will terminate and not be
assumed by the successor or acquiring entity.

 

Section 4.              SECTION 409A COMPLIANCE.

 

(a)           Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under the Plan (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with an Eligible Employee’s
termination of employment unless and until the Eligible Employee has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to the Eligible Employee
without causing the Eligible Employee to incur the additional 20% tax under
Section 409A.

 

(b)           It is intended that each installment of the Severance Benefits
payments provided for in this Plan is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it
is intended that payments of the Severance Benefits set forth in this Plan
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and the Eligible Employee is, on the
termination of service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after the Eligible Employee’s Separation From
Service, or (ii) the date of the Eligible Employee’s death (such applicable
date, the “Specified Employee Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall (A) pay to the Eligible Employee
a lump sum amount equal to the sum of the Severance Benefit payments that the
Eligible Employee would otherwise have received through the Specified Employee
Initial Payment Date if the commencement of the payment of the Severance
Benefits had not been so delayed pursuant to this Section and (B) commence
paying the balance of the Severance Benefits in accordance with the applicable
payment schedules set forth in this Plan.

 

(c)           Notwithstanding anything to the contrary set forth herein, the
Eligible Employee shall receive the Severance Benefits described above, if and
only if the Eligible Employee duly executes and returns to the Company within
the applicable time period set forth therein, but in no event more

 

7

--------------------------------------------------------------------------------


 

than forty-five days following Separation From Service, a separation agreement
containing the Company’s standard form of release of claims in favor of the
Company (attached to this Agreement as Exhibits A, B and C) and other standard
provisions, including without limitation, those relating to non-disparagement
and confidentiality (the “Separation Agreement”), and permits the release of
claims contained therein to become effective in accordance with its terms. 
Notwithstanding any other payment schedule set forth in this Plan, none of the
Severance Benefits will be paid or otherwise delivered prior to the effective
date of the Separation Agreement.  Except to the extent that payments may be
delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Separation Agreement, the Company will pay the Eligible
Employee the Severance Benefits the Eligible Employee would otherwise have
received under the Plan on or prior to such date but for the delay in payment
related to the effectiveness of the Separation Agreement, with the balance of
the Severance Benefits being paid as originally scheduled.

 

Section 5.              PARACHUTE PAYMENTS

 

(a)           In the event that the payments provided herein and benefits
otherwise payable to an Eligible Employee (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, or any comparable successor
provisions, and (ii) but for this Section 5 would be subject to the excise tax
imposed by Section 4999 of the Code, or any comparable successor provisions (the
“Excise Tax”), then such Eligible Employee’s benefits hereunder shall be either:

 

(i)            provided to such Eligible Employee in full, or

 

(ii)           provided to such Eligible Employee as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by such Eligible Employee, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax (the “Reduced
Amount”).  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order:  reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Eligible Employee’s stock awards.

 

(b)           Unless the Company and such Eligible Employee otherwise agree in
writing, any determination required under this Section 5 shall be made in
writing in good faith by the Company’s independent certified public accountants
(the “Accountants”).  For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority.  The Company and such Eligible Employee

 

8

--------------------------------------------------------------------------------


 

shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.

 

(c)           If, notwithstanding any reduction described in this Section 5, the
IRS determines that such Eligible Employee is liable for the Excise Tax as a
result of the receipt of the payment of benefits as described above, then such
Eligible Employee shall be obligated to pay back to the Company, within thirty
(30) days after a final IRS determination or in the event that such Eligible
Employee challenges the final IRS determination, a final judicial determination,
a portion of the payment equal to the “Repayment Amount.”  The Repayment Amount
with respect to the payment of benefits shall be the smallest such amount, if
any, as shall be required to be paid to the Company so that such Eligible
Employee’s net after-tax proceeds with respect to any payment of benefits (after
taking into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized.  The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in such Eligible Employee’s net after-tax proceeds with respect
to the payment of such benefits being maximized.  If the Excise Tax is not
eliminated pursuant to this paragraph, such Eligible Employee shall pay the
Excise Tax.

 

(d)                           Notwithstanding any other provision of this
Section 5, if (i) there is a reduction in the payment of benefits as described
in this Section 5, (ii) the IRS later determines that such Eligible Employee is
liable for the Excise Tax, the payment of which would result in the maximization
of such Eligible Employee’s net after-tax proceeds (calculated as if such
Eligible Employee’s benefits had not previously been reduced), and (iii) such
Eligible Employee pays the Excise Tax, then the Company shall pay to such
Eligible Employee those benefits which were reduced pursuant to this Section 5
contemporaneously or as soon as administratively possible after such Eligible
Employee pays the Excise Tax so that such Eligible Employee’s net after-tax
proceeds with respect to the payment of benefits is maximized.

 

(e)           If an Eligible Employee either (i) brings any action to enforce
such Eligible Employee’s rights pursuant to this Section 5, or (ii) defends any
legal challenge to such Eligible Employee’s rights hereunder, such Eligible
Employee shall be entitled to recover attorneys’ fees and costs incurred in
connection with such action, regardless of the outcome of such action; provided,
however, that in the event such action is commenced by such Eligible Employee,
the court finds the claim was brought in good faith.

 

Section 6.              IMPACT ON OTHER EMPLOYEE BENEFITS

 

(a)           Continued Group Health Plan Benefits.  If the Eligible Employee
was enrolled in a group health plan (e.g., medical, dental, or vision plan)
sponsored by the Company or an affiliate immediately prior to termination, the
Eligible Employee may be eligible to continue coverage under such group health
plan (or to convert to an individual policy), at the time of the Eligible
Employee’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985

 

9

--------------------------------------------------------------------------------


 

(“COBRA”).  The Company will notify the Eligible Employee of any such right to
continue such coverage at the time of termination pursuant to COBRA.  No
provision of this Plan will affect the continuation coverage rules under COBRA.

 

(b)           Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage, and 401(k) plan coverage) terminate as of the
Eligible Employee’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

Section 7.              COMPANY PROPERTY.

 

(a)           Return of Company Property.  Except as provided in Section 7(b)
below, an Eligible Employee will not be entitled to any severance benefit under
the Plan unless and until the Eligible Employee returns all Company Property. 
For this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part).  As a condition to
receiving benefits under the Plan, Eligible Employees must not make or retain
copies, reproductions or summaries of any such Company property.

 

(b)           Retention of Certain Company Equipment.  Notwithstanding the
provisions of Section 7(a), the Company and an Eligible Employee may agree to
allow the Eligible Employee to retain certain Company equipment (e.g., laptops,
printers, facsimile machines, copiers, etc.) (“Company Equipment”) for his or
her personal use following the Eligible Employee’s termination of employment. 
As a condition to retaining any Company Equipment, the Eligible Employee must
execute a general waiver and release in substantially the form attached hereto
as Exhibit A, Exhibit B or Exhibit C, as appropriate, and such release must
become effective in accordance with its terms. The Eligible Employee
acknowledges that the Eligible Employee will have imputed income related to the
retention of any Company Equipment.  The Eligible Employee will follow all
Company instructions as to the return and/or deletion of any Company information
contained on the Company Equipment.

 

Section 8.              WITHHOLDING TAXES AND OFFSETS FOR INDEBTEDNESS.

 

All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes.  If an Eligible Employee is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness to the
extent permitted by applicable laws.  Additionally, if an Eligible Employee is
subject

 

10

--------------------------------------------------------------------------------


 

to withholding for taxes related to any non-Plan benefits, the Company may
offset any severance payments under the Plan by the amount of such withholding
taxes.

 

Section 9.              REEMPLOYMENT.

 

In the event of an Eligible Employee’s reemployment by the Company or an
affiliate of the Company during the period of time in respect of which severance
benefits pursuant to Sections 3(a) and 3(b) have been paid, the Company, in its
sole and absolute discretion, may require such Eligible Employee to repay to the
Company all or a portion of such severance benefits as a condition of
reemployment.

 

Section 10.            RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator (as defined in
Section 13(a) herein) shall have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Plan and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

 

(b)           Amendment or Termination.  The Company reserves the right to amend
or terminate this Plan (including Appendix A and Appendix B) or the benefits
provided hereunder at any time; provided, however, that no such amendment or
termination shall adversely affect the right to any unpaid benefit of any
Eligible Employee whose termination date has occurred prior to amendment or
termination of the Plan.  In addition, following a Change of Control, no such
amendment or termination may adversely affect the benefits to which an employee
would become entitled under the Plan as an Eligible Employee upon a Covered
Termination if the Plan had not been so amended or terminated, without the
consent of the affected employee.  Furthermore, no such amendment or termination
may adversely affect the benefits to which a Company officer would become
entitled under the Plan as an Eligible Employee upon a Covered Termination if
the Plan had not been so amended or terminated, without the consent of such
affected officer.  Any action amending or terminating the Plan shall be in
writing and executed by the Chief Executive Officer or Chief Financial Officer
of the Company.

 

Section 11.            NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

11

--------------------------------------------------------------------------------


 

Section 12.            LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).

 

Section 13.            CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is:

 

Optimer Pharmaceuticals, Inc.

 

Attn:  Director of Human Resources

 

10110 Sorrento Valley Road, Suite C

 

San Diego, CA  92121

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice  of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the

 

12

--------------------------------------------------------------------------------


 

application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Optimer Pharmaceuticals, Inc.

 

Attn:  Director of Human Resources

 

10110 Sorrento Valley Road, Suite C

 

San Diego, CA  92121

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

13

--------------------------------------------------------------------------------


 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 13(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 13(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to a applicant’s claim or
appeal within the relevant time limits specified in this Section 13, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

Section 14.            BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.  An Eligible Employee’s right to
receive payments under the Plan is no greater than that of the Company’s
unsecured general creditors.  Therefore, if the Company were to become
insolvent, the Eligible Employee might not receive benefits under the Plan.

 

Section 15.            OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 33-0830300.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 511.

 

(b)           Ending Date for Plan’s Fiscal Year and Type of Plan.  The date of
the end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31.  The Plan is a welfare benefit plan.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

14

--------------------------------------------------------------------------------


 

Optimer Pharmaceuticals, Inc.

 

Attn:  Director of Human Resources

 

10110 Sorrento Valley Road, Suite C

 

San Diego, CA  92121

 

(d)           Plan Sponsor and Administrator.  The Plan Sponsor and the “Plan
Administrator” of the Plan is:

 

Optimer Pharmaceuticals, Inc.

 

Attn:  Director of Human Resources

 

10110 Sorrento Valley Road, Suite C

 

San Diego, CA  92121

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (858) 909-0736. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

Section 16.            STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan are entitled to certain rights and protections under
ERISA.  If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

(a)           Receive Information About Your Plan and Benefits

 

(1)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(2)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(3)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

15

--------------------------------------------------------------------------------


 

(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)           Enforce Your Rights.  If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 13 herein.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 13 herein.  In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

 

If you have completed the claims and appeals procedure described in Section 11
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

(d)           Assistance with Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator.  If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

 

16

--------------------------------------------------------------------------------


 

Section 17.            GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or an Eligible Employee pursuant to the terms of
this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 15(d) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of an
Eligible Employee under this Plan may not be transferred, assigned or
alienated.  This Plan shall be binding upon any surviving entity resulting from
a Change of Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

 

(c)           Waiver.  Any party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

Section 18.            EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of May 5,
2010, Optimer Pharmaceuticals, Inc. has caused its duly authorized officer to
execute the same this 5th day of May, 2010.

 

 

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ John D. Prunty

 

 

 

 

Title:

Chief Financial Officer and Vice President

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

OPTIMER PHARMACEUTICALS, INC. SEVERANCE BENEFIT PLAN

 

BENEFITS FOR ELIGIBLE EMPLOYEES WITH LESS THAN ONE YEAR OF SERVICE

 

Certain capitalized terms not specifically defined in this Appendix A are
defined in the Plan.

 

Severance benefits to be provided to Eligible Employees under the Optimer
Pharmaceuticals, Inc. Amended and Restated Severance Benefit Plan (the “Plan”)
who are terminated pursuant to a Covered Termination and who have less than one
Year of Service on the date of such termination are as provided on this Appendix
A.

 

1.             Conditions to Receipt of Benefits:  Subject to the exceptions set
forth in Section 2(b) of the Plan, the Eligible Employee must meet all the
requirements set forth in Sections 2(a) and 7(a) of the Plan, including, without
limitation, executing a general waiver and release in substantially the form
attached to the Plan as Exhibit A, Exhibit B or Exhibit C, as appropriate (the
“Release”), within the applicable time period set forth therein and permit such
release to become effective in accordance with its terms.  The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

 

2.             Regular Covered Termination Severance Benefits.  Eligible
Employees that are terminated in a Covered Termination that occurs either prior
to, or more than 12 months following, a Change of Control, and who have less
than one Year of Service on the date of such termination, shall receive the
benefits set forth in this Section 2.

 

(a)           Base Salary Continuation Benefit.  Eligible Employees shall be
entitled to receive continued Base Salary payments for the time period following
a Covered Termination as set forth below next to the respective Eligible
Employees’ position in effect at the time of the Covered Termination.

 

Position

 

Base Salary Continuation Period

 

 

 

Chief Executive Officer

 

6 months

 

 

 

Company Officers and Vice Presidents

 

3 months

 

 

 

All Director levels, Managers, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

2 weeks, plus
2 weeks for each Year of Service

 

 

 

Non-Managerial Staff with annual Base

 

2 weeks, plus

 

1

--------------------------------------------------------------------------------


 

Salary of $100,000 or less

 

1 week for each Year of Service

 

(b)           Vesting Acceleration for Non-Performance Vesting Equity Awards. 
All Non-Performance Vesting Equity Awards granted by the Company to the Eligible
Employee (determined as of the date of the Eligible Employee’s Covered
Termination) shall be subject to accelerated vesting, if any, for the time
period or to the extent set forth below next to the Eligible Employee’s
respective position.  If such accelerated vesting is with respect to less than
100% of the Non-Performance Vesting Equity Award, if applicable, such
acceleration shall be determined in accordance with the vesting schedule
applicable to such Equity Award as if the Eligible Employee had been employed
for the additional period of time indicated next to the Eligible Employee’s
position as of the date of his or her Covered Termination.

 

Position

 

Time Period or Extent of Vesting

Acceleration for
Non-Performance Vesting Equity
Awards

 

 

 

Chief Executive Officer

 

6 months

 

 

 

Company Officers and Vice Presidents

 

6 months

 

 

 

All Director levels, Managers, , and Non-Managerial Staff with annual Base
Salary in excess of $100,000

 

None

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

None

 

3.             Change of Control Covered Termination Severance Benefits. 
Eligible Employees that are terminated in a Covered Termination that occurs upon
or within twelve (12) months following a Change of Control, and who have less
than one Year of Service on the date of such termination shall receive the
benefits set forth in this Section 3.

 

(a)           Base Salary Continuation Benefit.  Eligible Employees shall be
entitled to receive continued Base Salary payments for the time period following
a Covered Termination as set forth below next to the respective Eligible
Employees’ position in effect at the time of the Covered Termination.

 

2

--------------------------------------------------------------------------------


 

Position

 

Base Salary Continuation Period

 

 

 

Chief Executive Officer

 

12 months

 

 

 

Company Officers and Vice Presidents

 

6 months

 

 

 

All Director levels, Managers, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

2 weeks, plus
2 weeks for each Year of Service

 

3

--------------------------------------------------------------------------------


 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

2 weeks, plus
1 week for each Year of Service

 

(b)           Vesting Acceleration of Equity Awards.

 

(1)           All Non-Performance Vesting Equity Awards granted by the Company
to the Eligible Employee (determined as of the date of the Eligible Employee’s
Covered Termination) shall be subject to accelerated vesting for the time period
or to the extent set forth below next to the Eligible Employee’s respective
position.  If such accelerated vesting is with respect to less than 100% of the
Equity Award such acceleration shall be determined in accordance with the
vesting schedule applicable to such Equity Award as if the Eligible Employee had
been employed for the additional period of time indicated next to the Eligible
Employee’s position as of the date of his or her Covered Termination.

 

Position

 

Time Period or Extent of Vesting
Acceleration for
Non-Performance Vesting Equity Awards

 

 

 

Chief Executive Officer

 

All unvested Equity Awards immediately vest 100%

 

 

 

Company Officers and Vice Presidents

 

All unvested Equity Awards immediately vest 100%

 

 

 

All Director levels, Managers, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

12 months

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

12 months

 

(2)           Any Performance Vesting Equity Awards (determined as of the date
of the Eligible Employee’s Covered Termination) shall be subject to accelerated
vesting with respect to 50% of the then unvested shares.

 

4.             Time and Form of Base Salary Continuation Payments.  Subject to
the provisions of Section 4 of the Plan, all Base Salary continuation payments
shall be paid in accordance with the Company’s standard payroll practices, and
shall commence with the first payroll period following the effective date of the
Release.  The Company will pay the Eligible Employee the Base Salary
continuation severance benefits the Eligible Employee would otherwise have
received under the

 

4

--------------------------------------------------------------------------------


 

Plan on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the Base Salary continuation
severance benefits being paid as originally scheduled.

 

5.             Reductions Pursuant to Section 3(c) of the Plan.  The severance
benefits set forth in this Appendix A are subject to certain reductions under
Section 3(c) of the Plan.

 

6.             Amendment of Appendix A.  The foregoing severance benefits are
subject to such change as the Company, pursuant to Section 10(b) of the Plan,
may determine in its sole and absolute discretion.  Any such change in severance
benefits shall be set forth in a revised version of this Appendix A.

 

5

--------------------------------------------------------------------------------


 

APPENDIX B

 

OPTIMER PHARMACEUTICALS, INC. SEVERANCE BENEFIT PLAN

 

BENEFITS FOR ELIGIBLE EMPLOYEES WITH ONE OR MORE YEARS OF SERVICE

 

Certain capitalized terms not specifically defined in this Appendix B are
defined in the Plan.

 

Severance benefits to be provided to Eligible Employees under the Optimer
Pharmaceuticals, Inc. Amended and Restated Severance Benefit Plan (the “Plan”)
who are terminated pursuant to a Covered Termination and who have one or more
Years of Service on the date of such termination are as provided on this
Appendix B.

 

1.             Conditions to Receipt of Benefits:  Subject to the exceptions set
forth in Section 2(b) of the Plan, the Eligible Employee must meet all the
requirements set forth in Sections 2(a) and 7(a) of the Plan, including, without
limitation, executing a general waiver and release in substantially the form
attached to the Plan as Exhibit A, Exhibit B or Exhibit C, as appropriate (the
“Release”), within the applicable time period set forth therein and permit such
release to become effective in accordance with its terms.  The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

 

2.             Regular Covered Termination Severance Benefits.  Eligible
Employees that are terminated in a Covered Termination that occurs either prior
to, or more than 12 months following, a Change of Control, and who have one or
more Years of Service on the date of such termination, shall receive the
benefits set forth in this Section 2.

 

(a)           Base Salary Continuation Benefit.  Eligible Employees shall be
entitled to receive continued Base Salary payments for the time period following
a Covered Termination as set forth below next to the respective Eligible
Employees’ position in effect at the time of the Covered Termination.

 

1

--------------------------------------------------------------------------------


 

Position

 

Base Salary Continuation Period

 

 

 

Chief Executive Officer

 

12 months

 

 

 

Company Officers

 

6 months, plus
1 month for each Year of Service above 1 year, up to a maximum of 12 months

 

 

 

Vice Presidents

 

3 months, plus
1 month for each Year of Service above 3 years, up to a maximum of 9 months

 

 

 

All Director levels, Managers, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

2 weeks, plus
2 weeks for each Year of Service, up to a maximum of 36 weeks

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

2 weeks, plus
1 week for each Year of Service, up to a maximum of 26 weeks

 

2

--------------------------------------------------------------------------------


 

(b)           Vesting Acceleration for Non-Performance Vesting Equity Awards. 
All Non-Performance Vesting Equity Awards granted by the Company to the Eligible
Employee (determined as of the date of the Eligible Employee’s Covered
Termination) shall be subject to accelerated vesting, if any, for the time
period or to the extent set forth below next to the Eligible Employee’s
respective position.  If such accelerated vesting is with respect to less than
100% of the Equity Award such acceleration shall be determined in accordance
with the vesting schedule applicable to such Equity Award as if the Eligible
Employee had been employed for the additional period of time indicated next to
the Eligible Employee’s position as of the date of his or her Covered
Termination.

 

Position

 

Time Period or Extent of Vesting
Acceleration for
Non-Performance Vesting Equity
Awards

 

 

 

Chief Executive Officer

 

24 months

 

 

 

Company Officers and Vice Presidents

 

12 months

 

 

 

Managers, Executive Directors, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

None

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

None

 

3.             Change of Control Covered Termination Severance Benefits. 
Eligible Employees that are terminated in a Covered Termination that occurs upon
or within twelve (12) months following a Change of Control, and who have one or
more Years of Service on the date of such termination shall receive the benefits
set forth in this Section 3.

 

(a)           Base Salary Continuation Benefit.  Eligible Employees shall be
entitled to receive continued Base Salary payments for the time period following
a Covered Termination as set forth below next to the respective Eligible
Employees’ position in effect at the time of the Covered Termination.

 

3

--------------------------------------------------------------------------------


 

Position

 

Base Salary Continuation Period

 

 

 

Chief Executive Officer

 

12 months

 

 

 

Company Officers

 

12 months

 

 

 

Vice Presidents

 

9 months

 

 

 

Managers, Executive Directors, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

2 weeks, plus
2 weeks for each Year of Service, up to a maximum of 36 weeks

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

2 weeks, plus
1 week for each Year of Service, up to a maximum of 26 weeks

 

(b)           Equity Vesting Acceleration.

 

(1)           Vesting Acceleration for Non-Performance Vesting Equity Awards. 
All Non-Performance Vesting Equity Awards granted by the Company to the Eligible
Employee (determined as of the date of the Eligible Employee’s Covered
Termination) shall be subject to accelerated vesting for the time period or to
the extent set forth below next to the Eligible Employee’s respective position.

 

Position

 

Time Period or Extent of Vesting
Acceleration for
Non-Performance Vesting Equity Awards

 

 

 

Chief Executive Officer

 

immediately vest 100%

 

 

 

Company Officers and Vice Presidents

 

immediately vest 100%

 

 

 

Managers, Executive Directors, and Non-Managerial Staff with annual Base Salary
in excess of $100,000

 

immediately vest 100%

 

 

 

Non-Managerial Staff with annual Base Salary of $100,000 or less

 

immediately vest 100%

 

4

--------------------------------------------------------------------------------


 

(2)           Any Performance Vesting Equity Awards (determined as of the date
of the Eligible Employee’s Covered Termination) shall be subject to accelerated
vesting, if any, to the extent set forth below.

 

Years of Service at time of Covered
Termination

 

Extent of Vesting Acceleration for
Performance Vesting Equity Award

 

 

 

At least one, but less than 2

 

60% of unvested shares at time of Covered Termination

 

 

 

At least 2, but less than 3

 

75% of unvested shares at time of Covered Termination

 

 

 

At least 3, but less than 4

 

85% of unvested shares at time of Covered Termination

 

 

 

At least 4

 

100% of unvested shares at time of Covered Termination

 

4.             Time and Form of Base Salary Continuation Payments.  Subject to
the provisions of Section 4 of the Plan, all Base Salary continuation payments
shall be paid in accordance with the Company’s standard payroll practices, and
shall commence with the first payroll period following the effective date of the
Release.  The Company will pay the Eligible Employee the Base Salary
continuation severance benefits the Eligible Employee would otherwise have
received under the Plan on or prior to such date but for the delay in payment
related to the effectiveness of the Release, with the balance of the Base Salary
continuation severance benefits being paid as originally scheduled.

 

5.             Reductions Pursuant to Section 3(c) of the Plan.  The severance
benefits set forth in this Appendix B are subject to certain reductions under
Section 3(c) of the Plan.

 

6.             Amendment of Appendix B.  The foregoing severance benefits are
subject to such change as the Company, pursuant to Section 10(b) of the Plan,
may determine in its sole and absolute discretion.  Any such change in severance
benefits shall be set forth in a revised version of this Appendix B.

 

5

--------------------------------------------------------------------------------


 

APPENDIX C

 

CERTAIN EQUITY AWARDS

 

 

Award Type

 

Grantee

 

Shares Covered by
Award

 

Grant Date

 

 

 

 

 

 

 

Restricted Stock Unit

 

Pedro Lichtinger

 

20,000

 

May 5, 2010

 

 

 

 

 

 

 

Restricted Stock Unit

 

Pedro Lichtinger

 

20,000

 

May 5, 2010

 

 

 

 

 

 

 

Restricted Stock Unit

 

Pedro Lichtinger

 

20,000

 

May 5, 2010

 

 

 

 

 

 

 

Restricted Stock Unit

 

Pedro Lichtinger

 

60,000

 

May 5, 2010

 

 

 

 

 

 

 

Stock Option

 

Pedro Lichtinger

 

80,000

 

May 5, 2010

 

 

 

 

 

 

 

Stock Option

 

Pedro Lichtinger

 

80,000

 

May 5, 2010

 

 

 

 

 

 

 

Stock Option

 

Pedro Lichtinger

 

80,000

 

May 5, 2010

 

 

 

 

 

 

 

Stock Option

 

Pedro Lichtinger

 

240,000

 

May 5, 2010

 

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

 

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Optimer
Pharmaceuticals, Inc. Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company, or its affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company,
or its affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended);
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company or its affiliates from its obligation to indemnify me
pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and

 

--------------------------------------------------------------------------------


 

release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after I sign
this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

 

Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Optimer
Pharmaceuticals, Inc. Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company, or its affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company,
or its affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended);
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company or its affiliates from its obligation to indemnify me
pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and

 

1

--------------------------------------------------------------------------------


 

release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release; and (f) I have received with this Release a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

 

Individual and Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Optimer
Pharmaceuticals, Inc. Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Plan.

 

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company, or its affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company,
or its affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended);
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company or its affiliates from its obligation to indemnify me
pursuant to agreement or applicable law.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights

 

1

--------------------------------------------------------------------------------


 

and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------